Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Blake Jackson Reg. No. 66272 on 06/28/2022. 
   
The following claims have been amended as follows: 

1. 	(currently amended) A system, comprising: 
one or more pieces of furniture with at least two sense devices, the furniture with a sense interaction computing system, that allows a user to interact with a user display device in communication with the sense interaction computing system, the user display device having a display that receives from a cloud storage and displays a piece of interactive content which includes s attached by a cloud based synchronization technique, wherein the time coded sense markers in the piece of interactive content activates via the cloud based synchronization technique at s in the piece of interactive content, the at least two sense devices s;  
wherein the time coded sense markers that activate the correlated sense devices include a smell sense marker indicating a piece of content within the interactive content having a smell sense interaction opportunity, an auditory sense marker indicating a piece of content within the interactive content having an auditory sense interaction opportunity, and a sight sense marker indicating a piece of content within the interactive content having a sight sense interaction opportunity, each sense marker being activated by a user interaction with each particular sense marker distributed through the piece of interactive content; 
wherein the sense devices include a smell sense dispenser, an auditory sense speaker, and a sight sense display; and 
wherein the user experiences the content interactivity while adjacent the one or more pieces of furniture by the correlated sense device.

The following is the examiners reasons for allowance:

In addition to the remarks filed 06/02/2022, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1 and 10 when taken in the context of the claims as a whole.  Specifically, the combination of one or more pieces of furniture with at least two sense devices, the furniture with a sense interaction computing system, that allows a user to interact with a user display device in communication with the sense interaction computing system, the user display device having a display that receives from a cloud storage and displays a piece of interactive content which includes a time coded sense markers attached by a cloud based synchronization technique, wherein the time coded sense markers in the piece of interactive content activates and via the cloud based synchronization technique at the times in the time coding piece of interactive content, the at least two sense devices that are correlated to the time coded sense markers, wherein the time coded sense markers that activate the correlated sense devices include a smell sense marker indicating a piece of content within the interactive content having a smell sense interaction opportunity, an auditory sense marker indicating a piece of content within the interactive content having an auditory sense interaction opportunity, and a sight sense marker indicating a piece of content within the interactive content having a sight sense interaction opportunity, each sense marker being activated by a user interaction with each particular sense marker distributed through the piece of interactive content, wherein the sense devices include a smell sense dispenser, an auditory sense speaker, and a sight sense display, and wherein the user experiences the content interactivity while adjacent the one or more pieces of furniture by the correlated sense device.
At best the prior arts of record, specifically, Lemmons (US 20040015983 A1 hereinafter Lemmons) teaches a content interaction system with furniture and sense devices (see Fig. 1 ¶24-27) Lemmons further teaches sense markers including smell sense with a input device for controlling them (see Fig. 4 and ¶33-36). Mantyjarvi et al. (US 20180254959 A1 hereinafter Mantyjarvi) teaches furniture have a device that allows the user to interact with a sense marker (see ¶132) 
Newly cited art Back et al. (US 20180035019 A1) teach video synchronized over a cloud system (see ¶106, ¶110-111). Ho (US 20160248815 A1) teaches cloud based management server with wireless enabling (see ¶9). JALLOULI; Zied (US 20170013309 A1) teaches  tagged frames that are synchronized with the video content (see ¶39 and Fig. 1)
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1 and 10 as a whole.
Thus, claims 1 and 10 are allowed over the prior art of record.
Claims 2-9 and 11-16 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the Remarks recited on 06/02/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEAU D SPRATT/Primary Examiner, Art Unit 2143